 
Exhibit 10.3


ThermoEnergy Corporation
124 West Capitol Avenue
Little Rock, Arkansas 72201


February 25, 2009


Babcock-Thermo Carbon Capture LLC
c/o Babcock Power Inc.
Attention: William J. Ferguson, Jr., Vice President Administration & General
Counsel
One Corporate Place
55 Ferncroft Road
Danvers, MA 01923


Babcock Power Development, LLC
c/o Babcock Power Inc.
Attention: William J. Ferguson, Jr., Vice President Administration & General
Counsel
One Corporate Place
55 Ferncroft Road
Danvers, MA 01923


Re:  Agreement to Indemnify Certain Members of Babcock - Thermo Carbon
Capture LLC (the “Company”)


To Whom It May Concern:


Reference is hereby made to the Limited Liability Company Agreement of the
Company (the “Agreement”), dated as of February 25, 2009, by and among Babcock
Power Development, LLC, a Delaware limited liability company (“Babcock”), and
ThermoEnergy Power Systems, LLC, a Delaware limited liability company
(“TEPS”).  Capitalized terms which are used herein without definition and which
are defined in the Agreement shall have the same meanings herein as in the
Agreement.


The undersigned hereby acknowledges and agrees that it is the Member Parent of
TEPS.


In accordance with Section 7.07(C) of the Agreement, in exchange for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Member Parent agrees it will indemnify and hold harmless the
Company, the Members (other than TEPS) and their respective Affiliates against
any damage or loss incurred by the Company and/or such Members and/or their
respective Affiliates by reason of TEPS’ fraud, gross negligence or intentional
misconduct with respect to the Company and/or any Company Property.


The undersigned hereby confirms that it has delivered to Babcock and the Company
a true and correct copy of the Employment Agreement, by and between the
undersigned and Alexander G. Fassbender, dated as of November 18, 1998, as
amended by the Amendment to Employment Agreement, dated as of November 20, 1998,
and as further amended by the Amendment to Employment Agreement, dated as of
February 20, 2009 (such Employment Agreement and Amendments, collectively, the
“Employment Agreement”), and the Employment Agreement remains in full force and
effect on the date hereof.  In addition, the undersigned hereby agrees that the
Company and Babcock are intended third party beneficiaries of Section 5.05 of
the Employment Agreement, and shall be entitled to enforce directly the
provisions of Section 5.05 of the Employment Agreement as it relates to the
Company.  The undersigned hereby agrees that it will not amend or terminate, or
waive compliance with, Section 5.05 of the Employment Agreement with respect to
the business of the Company, without the Company’s prior written consent.
 

--------------------------------------------------------------------------------


 
This letter is a Related Agreement for purposes of the Agreement and the Dispute
Resolution Agreement.


Very truly yours,
THERMOENERGY CORPORATION
 
By:
   /s/ Dennis C. Cossey
Name:  Dennis C. Cossey
Title:  Chairman and CEO



Accepted:
Accepted:
BABCOCK-THERMO CARBON CAPTURE LLC
BABCOCK POWER DEVELOPMENT, LLC
   
By:   /s/ E N Balles
By:   /s/ E N Balles
Name:
Name:
Title:
Title:




--------------------------------------------------------------------------------


 